DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 17 March 2021 is acknowledged. Claims 1, 6, and 10 have been amended and the amendments made of record. Claims 1-14 are pending and under examination.

Withdrawn Objections
	The objections to the specification and claim 10 previously of record have been addressed by applicant’s amendment to the specification and claim 10. The objections to the specification and claim 10 previously of record are hereby withdrawn. 
Withdrawn Rejections
	The rejections of claims 1-5 and 13 under 35 U.S.C. 112(a), scope of enablement grounds, have been addressed by applicant’s amendment of the claims. 
Maintained Rejections
	Claims 6-12 remain rejected under 35 U.S.C. 112(a), written description grounds. 
	Claim 14 remains rejected under 35 U.S.C. 103 grounds and 35 U.S.C. 112(a), scope of enablement grounds. 
Claim 1-5 and 13 remain rejected in modified form under 35 U.S.C. 102 grounds. The modified grounds of rejection is necessitated by applicant’s amendment of the claims. 
As described in the section “Response to Arguments” below, Applicant's arguments regarding these rejections have been fully considered but have not been found persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of these claims recites, either within its claim language or through reference to a parent claim, a method employing the monoclonal antibody 15D11. This antibody is not described in terms of its sequence or structure in the specification. This antibody is discussed elsewhere in the art (see Tang in "Cracking the Vicious Cycle: Targeting Jagged1-Mediated Chemoresistance in Breast Cancer Bone Metastasis" [online][accessed on 3 December 2020 from drive.google.com/file/d/0BwjFN4HbBrDBVWE3NIJkR3NFS0k/view] (2016); previously cited in action of 22 December 2020; hereafter Tang), but does not appear to be readily available to the public such that it meets the standard of "known and readily available to the public" in 37 C.F.R. 1.802. Besides sequence, other features that may be characteristic of the claimed antibody 15D11, such as its glycosylation 
If applicant has a deposit made that complies with the depository rules, the specification needs to be amended (see MPEP § 2411).

Claim 14 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer bone metastases by administering neutralizing anti-Jagged1 antibodies or fragments thereof, does not reasonably provide enablement for treatment using non-neutralizing anti-Jagged1 antibodies or non-neutralizing anti-Jagged1 antibody fragments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Regarding claim 14, the broadest reasonable interpretation of the claims includes treatment using any anti-Jagged1 antibody or antigen-binding fragment thereof, including anti-Jagged1 antibodies which do not neutralize the biological activity of Jagged 1. The instant specification notes that in "some embodiments", the anti-Jagged1 antibody or antigen-binding fragment thereof prevents Jagged1 from binding to a Notch receptor and/or activating a Notch signaling pathway (paragraph 34), which implies the existence of embodiments where the anti-Jagged1 antibody or antigen-binding fragment thereof does not prevent said binding. The specification does not disclose enough information for one of ordinary skill in the art to use the method to treat cancer bone metastases using non-neutralizing anti-.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13 remain rejected in modified form under 35 U.S.C. 102(a)(1) as being anticipated by Tang in “Cracking the Vicious Cycle: Targeting Jagged1-Mediated Chemoresistance in Breast Cancer Bone Metastasis”[online][accessed on 3 December 2020 from drive.google.com/file/d/0BwjFN4HbBrDBVWE3NIJkR3NFS0k/view] (previously cited in action of 22 December 2020; hereafter Tang). The modified grounds of rejection is necessitated by applicant’s amendment of the claims. 
	Regarding claim 1, in summarizing the results of breast cancer bone metastasis (Title), Tang discloses that an anti-Jagged1 antibody, 15D11, was effective in targeting Jagged1/Notch signaling in vitro, as well as sensitizing tumor cells to chemotherapy in vivo (Abstract, lines 8-12), implicitly teaching co-administration of 15D11 and an additional chemotherapeutic agent, with the administration of 15D11 having been in an amount sufficient to sensitize tumor cells to the chemotherapy (i.e., be therapeutically effective). It will be appreciated that this anti-Jagged1 antibody has an inhibitory or 
	Regarding claims 2-3, as described in the claim 1 rejection above, Tang discloses wherein the cancer is breast cancer. 
	Regarding claim 4, Tang further discloses wherein the anti-Jagged1 antibody is a monoclonal antibody (line 6). 
	Regarding claim 5, Tang further discloses wherein the anti-Jagged1 antibody is a humanized monoclonal antibody (line 6). 
	Regarding claim 13, Tang does not expressly disclose wherein there is no abnormal increase in trabecular bone density in a patient. However, this advantage would have naturally flowed from employing the same kind of antibody (anti-Jagged1) as was disclosed to have the same advantage in the instant specification (paragraphs 176-177). 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Tang, and further in view of Lacey et al in Environmental and Molecular Mutagenesis 39:82-88 (2002) (previously cited in action of 22 December 2020; hereafter Lacey).
 	In Tang's summary of a study of breast cancer bone metastasis (Title), Tang discloses that anti-
Jagged1 antibody 15D11 sensitizes tumor cells to chemotherapy in vivo (lines 9-12), implicitly teaching co-administration of 15D11 and an additional chemotherapeutic agent, with the administration of
15D11 having been in an amount sufficient to sensitize tumor cells to the chemotherapy (i.e., be therapeutically effective). Tang further teaches administration to actual human patients, in the recommendation of clinical research to test 15D11's effect in reducing chemoresistance in early stage breast cancer patients (lines 15-17); it will be appreciated these patients are human. Tang does not expressly disclose that the result of co-administration with anti-Jagged1 antibody and chemotherapy is an improvement in progression-free survival and/or overall survival, but these benefits would naturally flow from employing the same kind of antibody (anti-Jagged1) as was disclosed to have the same progression-inhibiting advantage in the instant specification (figure 8E, drawing sheet 29, also paragraph
30).
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the 

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

These recited benefits would also flow naturally from the synergistic effects disclosed by Tang, of 15D11 sensitizing tumor cells to chemotherapy (lines 9-12 of Tang). Tang further discloses that chemotherapy induces osteoblast-derived (i.e., osteogenic cell-derived) Jagged1 (abstract, lines 9-12), and further discloses that this study is the first to establish a role for stromal-mediated, as opposed to tumor-derived, Jagged1 (lines 12-15). It will be appreciated that the anti-Jagged1 antibody of Tang targets Jagged1 regardless of origin, whether tumor-derived or osteogenic cell derived. Tang does not teach wherein the breast cancer patients are specifically female. 
	Lacey discloses that breast cancer is the second most frequent cause of cancer death among American women, while being rare among men (p. 82, 1st Column, section “Impact in the United States”).
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of providing a synergistic effect in the treatment of breast cancer taught by Tang, by specifically applying the method to female patients, in view of Lacey’s teaching that breast cancer is a common cause of cancer-related death in women, while being rare in men. 

Allowable Subject Matter

	The following is a statement of reasons for the indication of allowable subject matter: although
Tang appears to recite the use of the same antibody as in the instant disclosure (designated 15D11),
Tang does not disclose structural information about this antibody that would enable one of ordinary skill in the art to make and use this antibody, nor does this antibody appear to have been known and available to the public before the effective filing date. Therefore, claims 6-12, which recite methods employing the antibody 15D11 either directly or through dependence on claim 6, are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. 
112(a) written description rejection
Applicant argues that any skilled artisan would be able to readily acquire the monoclonal antibodies from Amgen, just as present inventors did. For at least this reason, Applicants submit that 15D11 was known and readily available to the public.
Examiner responds that applicant’s ability to obtain this antibody from Amgen does not itself indicate that this antibody was readily available to the public, especially in light of the working relationship the inventors possessed with regard to Amgen and the development of this antibody. 
Examiner cites to Zheng et al in “Therapeutic Antibody Targeting Tumor- and Osteoblastic Niche-Derived Jagged1 Sensitizes Bone Metastasis to Chemotherapy” (Cancer Cell. 2017 December 11; 32(6): 731-747.e6) (newly cited; hereafter Zheng). This slightly post-dates the effective filing date, but this 
Applicant argues that as amended, claim 1 is properly enabled, and withdrawal of the 35 U.S.C. 112(a) scope of enablement rejection of claims 1-5 and 13-14 is requested.
Examiner responds that the rejection has been withdrawn with respect to claim 1 and its dependent claims 2-5 and 13, but not with respect to claim 14, which is not dependent on claim 1 and remains unamended. 
Applicant states Tang was under embargo and not publicly available until 1 Jul 2018, and that Tang was not publicly available until after the priority date of the invention. Applicant cites to the full record available for Tang, found at dataspace.princeton.edu/handle/88435/dsp011g05ff06b?mode=full , and the "de.date.available" field in particular.

Examiner further notes that the Tang hyperlink in Senior Thesis Library, as accessed by the Wayback machine, previously linked to the Tang reference uploaded in a Google Drive document. At some point after this document was accessed by examiner on 3 December 2020, this Google Drive document stopped being publicly accessible. However, from 1 June 2016 until at least the download date of 3 December 2020, this document was accessible to anyone who had a link to it, and as will be demonstrated, a link to this document was publicly available prior to the effective filing date. This downloaded reference is shown below (black bars have been added to obscure information in the tab listing and bookmarks, but the page is otherwise unaltered).  

    PNG
    media_image1.png
    873
    1610
    media_image1.png
    Greyscale


Focusing on the details bar on the right indicates anyone with the link to the document can view this page, and that it was created in June 2016 and unmodified since then (see below)


    PNG
    media_image2.png
    606
    682
    media_image2.png
    Greyscale


Focusing on the URL indicates that the URL is drive.google.com/file/d/0BwjFN4HbBrDBVWE3NIJkR3NFS0k/view

    PNG
    media_image3.png
    420
    1409
    media_image3.png
    Greyscale



Mousing over the link to the Tang reference in the archived Senior Thesis Library reveals the hyperlink is to a Google Drive document with the same unique alphanumeric identifier, 0BwjFN4HbBrDBVWE3NIJkR3NFS0k, indicating this same document was publicly available as of the archive date of October 10, 2016, more than a year before the priority date of 12 October 2017 claimed by Applicant. 

    PNG
    media_image4.png
    337
    761
    media_image4.png
    Greyscale

Therefore, the available evidence demonstrates that, in spite of the embargo indicated for the full-length thesis by applicant, the abstract was publicly available as of the effective filing date, and this publicly available abstract is the only part of the document relied upon in the rejection above. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649